  Case 19-10562        Doc 7     Filed 04/16/19 Entered 04/16/19 16:34:33            Desc Main
                                   Document     Page 1 of 10


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
__________________________________________
                                           )
In re:                                     )     Chapter 11
                                           )
BCause Mining LLC,                         )     Judge Janet S. Baer
                                           )
       Debtor/Debtor-in-Possession.        )     Case No. 19-10562
__________________________________________)

OBJECTION OF VIRGINIA ELECTRIC AND POWER COMPANY d/b/a DOMINION
ENERGY VIRGINIA TO THE MOTION TO PROVIDE ADEQUATE ASSURANCE OF
            PAYMENT FOR CONTINUED UTILITY SERVICE

       Virginia Electric and Power Company d/b/a Dominion Energy Virginia (“Dominion”),

by counsel, hereby objects to the Motion to Provide Adequate Assurance of Payment For

Continued Utility Service (the “Utility Motion”)(Docket No. 4), and sets forth the following:

                                          Introduction

       Despite the fact that Dominion is the Debtor’s largest utility provider, and one of only

two utilities listed on Exhibit “A” to the Utility Motion, the Debtor did not contact Dominion

regarding Dominion’s request for adequate assurance of payment prior to filing the Utility

Motion. In the Utility Motion, the Debtor proposes to provide no adequate assurance of

payment to Dominion because it held a prepetition deposit in the amount of $1,587,200. That

proposal does not make sense because: (1) The Debtor was aware from the information

contained in their Voluntary Petition that they owed Dominion at least $1,459,267.38 as of the

Petition Date, leaving only a small portion of the prepetition deposit available for post-petition

charges; and (2) Section 366(c)(4) of the Bankruptcy Code expressly provides that Dominion

can recoup prepetition deposits against the prepetition debt without notice or court order.

Accordingly, as set forth herein, Dominion expects to offset the entire $1,587,200 prepetition
  Case 19-10562        Doc 7    Filed 04/16/19 Entered 04/16/19 16:34:33            Desc Main
                                  Document     Page 2 of 10


deposit it held against the prepetition debt that the Debtor owed to Dominion totaling

approximately $1.7 million. Furthermore, the Debtor’s filing of the Utility Motion prior to

attempting to contact Dominion and the one other utility to attempt to resolve their adequate

assurance of payment requests was an unnecessary waste of the limited financial resources of

the Debtor’s estate.

       Dominion is seeking a two-month cash deposit in the amount of $1.59 million from the

Debtor, which is an amount that Dominion is authorized to obtain pursuant to applicable state

law. Based on all the foregoing, this Court should deny the Utility Motion as to Dominion

because the amount of Dominion’s post-petition deposit request is reasonable under the

circumstances and should not be modified.

                                             Facts

                                       Procedural Facts

       1.      On April 11, 2019 (the “Petition Date”), the Debtor commenced its case under

Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that is now pending

with this Court. The Debtor continues to operate its business and manage its properties as a

debtor in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

                                      The Utility Motion

       3.      On the Petition Date, the Debtor filed the Utility Motion.

       4.      The Notice of Motion attached to the Utility Motion reflects that a hearing on

the Utility Motion is scheduled for April 19, 2019 at 9:30 a.m., even though Section 366(c)(2)

states that the Debtor has thirty (30) days to provide adequate assurance of payment that is

satisfactory to Dominion.

                                                  2
  Case 19-10562         Doc 7     Filed 04/16/19 Entered 04/16/19 16:34:33           Desc Main
                                    Document     Page 3 of 10


       5.        The Debtor claims that its Chapter 11 filing “was triggered by a judgment

entered in favor of WESCO and a garnishment of BCause LLC’s bank account, from which all

of the Debtor’s bills are paid, including bills for utilities such as Dominion Energy, which has

threatened a shut-off of the Debtor’s utilities for non-payment, as of April 12, 2019.” Utility

Motion at ¶ 9.

       6.        In the Utility Motion, the Debtor seeks to avoid the applicable legal standards

under Sections 366(c)(2) and (3) by seeking Court approval to avoid providing Dominion with

adequate assurance of payment because Dominion held a prepetition deposit. Utility Motion at

¶ 16. As Section 366(c)(4) allows Dominion to offset prepetition deposits against the

prepetition debt, it is not clear why the existence of the Dominion prepetition deposit should

form the basis for denying Dominion post-petition security.

       7.        Furthermore, the Utility Motion does not address why this Court should

consider modifying, if at all, the amount of Dominion’s adequate assurance request pursuant to

Section 366(c)(2). Rather, without providing any specifics, the Utility Motion merely states

that “its proposal for adequate assurance of payment for continued utility services is fair and

reasonable.” Utility Motion at ¶ 17.

                              The Debtor’s Cash Collateral Motion

       8.        On the Petition Date, the Debtor filed the Motion of Debtor For Authority To

Use Cash Collateral and Related Relief (the “Cash Collateral Motion”)(Docket No. 3).

Attached as Exhibit “A” to the Cash Collateral Motion is the budget for the period from the

Petition Date through May 13, 2019 (the “Budget”).

       9.        The Debtor contends that the Budget itemizes the Debtor’s cash needs during

                                                    3
  Case 19-10562        Doc 7     Filed 04/16/19 Entered 04/16/19 16:34:33             Desc Main
                                   Document     Page 4 of 10


the relevant period. However, the Budget reflects that the Debtor only budgeted $600,000

(total budgeted expenditures are $672,032) for Dominion in the first month of the case. The

foregoing amount is an insufficient amount to pay post-petition charges owed to Dominion for

the first month of the case and does not contain any sums to provide Dominion with a post-

petition deposit.

                                  Facts Concerning Dominion

       10.     Dominion provided the Debtor with prepetition utility goods and/or services and

has continued to provide the Debtor with utility goods and/or services since the Petition Date.

       11.     Under Dominion’s billing cycle, the Debtor receives approximately one month

of utility goods and/or services before Dominion issues a bill for such charges. Once a bill is

issued, the bill is due and payable upon presentation and becomes past due on the next bill

date. A late payment charge of 1 1/2% per month will be imposed at the next bill date on all

past due balances if at least 28 days have elapsed since the previous bill date. If the Debtor

fails to pay the bill after the issuance of the past due notice, Dominion issues a notice that

informs the Debtor that it has at least 10 days from the issuance of the notice to cure the

arrearage or its service will be disconnected. Accordingly, under Dominion’s billing cycle, the

Debtor would receive more than two months of unpaid charges before Dominion could cease

the supply of goods and/or services for a post-petition payment default.

       12.     In order to avoid the need to bring witnesses and have lengthy testimony

regarding Dominion’s regulated billing cycle, Dominion requests that this Court, pursuant to

Rule 201 of the Federal Rules of Evidence, take judicial notice of Dominion’s billing cycle.

Pursuant to the foregoing request and based on the voluminous size of the applicable

                                                    4
  Case 19-10562             Doc 7     Filed 04/16/19 Entered 04/16/19 16:34:33               Desc Main
                                        Document     Page 5 of 10


documents, Dominion’s web site link to the following tariffs and/or state laws, regulations

and/or ordinances is as follows:

https://www.dominionenergy.com/library/domcom/media/home-and-small-business/rates-and-
regulation/residential-business-rates-shared/virginia/entire-filed-tariff.pdf?la=en

          13.      Subject to a reservation of Dominion’s right to supplement its post-petition

deposit request if additional accounts belonging to the Debtor is subsequently identified,

Dominion’s post-petition deposit request is as follows:

Utility            Number of Accounts               Estimated Prepetition Debt Deposit Request

Dominion                   1                        $1,700,000                      $1,590,000 (2-month)

          14.      Dominion held a prepetition deposit in the amount of $1,587,200 that it will

recoup against prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. None of

the prepepetition deposit will remain after the foregoing recoupment.

                                                  Discussion

          A.       THE UTILITY MOTION SHOULD BE DENIED AS TO DOMINION.

          Sections 366(c)(2) and (3) of the Bankruptcy Code provide:


               (2) Subject to paragraphs (3) and (4), with respect to a case filed under chapter 11, a
                utility referred to in subsection (a) may alter, refuse, or discontinue utility service, if
                during the 30-day period beginning on the date of the filing of the petition, the
                utility does not receive from the debtor or the trustee adequate assurance of
                payment for utility service that is satisfactory to the utility;

               (3)(A) On request of a party in interest and after notice and a hearing, the court may
                order modification of the amount of an assurance of payment under paragraph (2).

          As set forth by the United States Supreme Court, “[i]t is well-established that ‘when the

statute's language is plain, the sole function of the courts--at least where the disposition

required by the text is not absurd--is to enforce it according to its terms.’” Lamie v. United
                                                         5
  Case 19-10562         Doc 7    Filed 04/16/19 Entered 04/16/19 16:34:33              Desc Main
                                   Document     Page 6 of 10


States Trustee, 540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004) (quoting

Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6, 120 S. Ct., 1942,

147 L. Ed. 2d 1 (2000)). Rogers v. Laurain (In re Laurain), 113 F.3d 595, 597 (6th Cir. 1997)

(“Statutes . . . must be read in a ‘straightforward’ and ‘commonsense’ manner.”). A plain

reading of Section 366(c)(2) makes clear that a debtor is required to provide adequate

assurance of payment satisfactory to its utilities on or within thirty (30) days of the filing of the

petition. If a debtor believes the amount of the utility’s request needs to be modified, then the

debtor can file a motion under Section 366(c)(3) requesting the court to modify the amount of

the utility’s request under Section 366(c)(2).

       In this case, the Debtor filed the Utility Motion to improperly shift the focus of its

obligations under Section 366(c)(3) from modifying the amount of the adequate assurance of

payment requested under Section 366(c)(2) to setting the form and amount of the adequate

assurance of payment acceptable to the Debtor. Accordingly, this Court should not reward the

Debtor for its failure to comply with the requirements of Section 366(c) and deny the Utility

Motion as to Dominion.

          Moreover, in the Utility Motion, the Debtor fail to address why this Court should

  modify the amount of Dominion’s request for adequate assurance of payment. Under

  Section 366(c)(3), the Debtor has the burden of proof as to whether the amount of

  Dominion’s adequate assurance of payment request should be modified. See In re

  Stagecoach Enterprises, Inc., 1 B.R. 732, 734 (Bankr. M.D. Fla. 1979) (holding that the

  debtor, as the petitioning party at a Section 366 hearing, bears the burden of proof).

  However, the Debtor does not provide the Court with any evidence or factually supported

                                                    6
  Case 19-10562        Doc 7     Filed 04/16/19 Entered 04/16/19 16:34:33             Desc Main
                                   Document     Page 7 of 10


  documentation to explain why the amount of Dominion’s adequate assurance request should

  be modified. Accordingly, the Court should deny the relief requested by Debtor in the

  Utility Motion and require the Debtor to comply with the requirements of Section 366(c)

  with respect to Dominion.

       B.      THE COURT SHOULD ORDER THE DEBTOR TO PROVIDE THE
               ADEQUATE ASSURANCE OF PAYMENT REQUESTED BY
               DOMINION PURSUANT TO SECTION 366 OF THE BANKRUPTCY
               CODE.

       Section 366(c) was amended to overturn decisions such as Virginia Electric and Power

Company v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997), that held that an administrative expense,

without more, could constitute adequate assurance of payment in certain cases. Section

366(c)(1)(A) specifically defines the forms that assurance of payment may take as follows:

               (i) a cash deposit;
               (ii) a letter of credit;
               (iii) a certificate of deposit;
               (iv) a surety bond;
               (v) a prepayment of utility consumption; or
               (vi) another form of security that is mutually agreed upon between the utility
               and the debtor or the trustee.

       Section 366 of the Bankruptcy Code was enacted to balance a debtor’s need for utility

services from a provider that holds a monopoly on such services, with the need of the utility to

ensure for itself and its rate payers that it receives payment for providing these essential

services. See In re Hanratty, 907 F.2d 1418, 1424 (3d Cir. 1990). The deposit or other security

“should bear a reasonable relationship to expected or anticipated utility consumption by a

debtor.” In re Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr. E.D.N.Y. 1986).

In making such a determination, it is appropriate for the Court to consider “the length of time


                                                   7
  Case 19-10562         Doc 7     Filed 04/16/19 Entered 04/16/19 16:34:33             Desc Main
                                    Document     Page 8 of 10


necessary for the utility to effect termination once one billing cycle is missed.” In re Begley,

760 F.2d 46, 49 (3d Cir. 1985).

          Dominion bills the Debtor on a monthly basis for the charges already incurred by the

Debtor in the prior month. Dominion then provide the Debtor with approximately 28 days to

pay the bill before a late charge may be assessed, the timing of which is set forth in applicable

state laws, tariffs and/or regulations. Based on the foregoing state-mandated billing cycle, the

minimum period of time the Debtor could receive service from Dominion before termination of

service for non-payment of post-petition bills is approximately two (2) months. Moreover,

even if the Debtor timely pays its post-petition utility bill, Dominion still has potential

exposure of approximately 60 days or more based on its billing cycle. Furthermore, the amount

of Dominion’s deposit request is the amount that the applicable public service commission,

which is a neutral third-party entity, permits Dominion to request from its customers.

Dominion is not taking the position that the deposit that it is entitled to obtain under applicable

state law is binding on this Court, but, instead is introducing that amount as evidence of the

amount that the applicable regulatory entity permits Dominion to request from its customers.

          Finally, the Debtor’s proposed Budget reflects that the Debtor only budgeted $600,000

for Dominion in the first month of the case, which is an insufficient amount to pay post-petition

charges owed to Dominion for the first month of the case. Moreover, the foregoing amount

does not provide any money for the payment of a post-petition deposit to Dominion.

          WHEREFORE, Dominion respectfully requests that this Court enter an order:

     1.          Denying the Utility Motion as to Dominion;




                                                    8
  Case 19-10562         Doc 7   Filed 04/16/19 Entered 04/16/19 16:34:33         Desc Main
                                  Document     Page 9 of 10


     2.      Awarding Dominion post-petition adequate assurance of payment pursuant to

             Section 366 in the amount and form satisfactory to Dominion, which is the form

             and amount requested herein; and

     3.      Providing such other and further relief as the Court deems just and appropriate.


Dated: April 16, 2019                      /s/ Jason M. Torf
                                           Jason M. Torf (Atty. No. 6256778)
                                           ICE MILLER LLP
                                           200 W. Madison Street, Suite 3500
                                           Chicago, Illinois 60606
                                           Telephone: (312) 726-6244
                                           Email: Jason.Torf@icemiller.com

                                           and

                                           Russell R. Johnson III
                                           John M. Craig
                                           Law Firm of Russell R. Johnson III, PLC
                                           2258 Wheatlands Drive
                                           Manakin-Sabot, Virginia 23103
                                           Telephone: (804) 749-8861
                                           E-mail: russell@russelljohnsonlawfirm.com
                                                   john@russelljohnsonlawfirm.com

                                           Counsel for Virginia Electric and Power
                                           Company d/b/a Dominion Energy Virginia




                                                 9
  Case 19-10562       Doc 7    Filed 04/16/19 Entered 04/16/19 16:34:33          Desc Main
                                Document     Page 10 of 10


                               CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, a true and correct copy of the foregoing
Objection was served via the Court’s CM/ECF electronic notification system on all parties
requesting same.


                              /s/ Jason M. Torf
                              Jason M. Torf




                                                  10
